Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 29-31 have been cancelled.
	Claims 1-28 are pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/17/21 and 4/6/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn rejections:
Applicant's amendments and arguments filed 4/11/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-7, 14, 25-27 were rejected under 35 U.S.C. 103(a) as being unpatentable over Gunter et al. (EP0169364A1) as evidenced by Wenzel et al. (Hypertension 1998;32:1022-1027). Applicant’s amendments and arguments are persuasive. Claims 1-28 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-15, 18, 19, 21-23, 25, 26, 28 and 31 of copending Application No. 16958922. Since the instant application has the earliest effective U.S. filing date, then as per MPEP 804: “the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent”. Accordingly, the double patenting rejection is withdrawn to permit the instant application to issue as a patent.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the Examiner did not find prior art that taught or suggested the instantly claimed method. While the Examiner did find art which generically taught 3D screen printing such as Figure 4 of Kolakovic et al. (Expert Opinion on Drug Delivery. 2013;10(12):1711-1723):

    PNG
    media_image1.png
    591
    987
    media_image1.png
    Greyscale
,
and the Examiner found inhomogeneously arranged active agents in the drug delivery system as taught by Yu et al. (Journal of Pharmaceutical Sciences 2008;97(9):3666-3690) in Figure 4:

    PNG
    media_image2.png
    667
    1188
    media_image2.png
    Greyscale
, the Examiner did not find the instantly claimed method. Additionally, it is noted that the product made from the method was recently allowed in copending 16958777 (NOA filed 4/19/22). Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613